EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McCormick on 3/14/21.

The application has been amended as follows: 

	Claim 1 (Currently Amended):	An exercise machine comprising: 
		a frame;
a motor assembly;
a rotating flange coupled to the motor assembly, wherein the rotating flange allows the motor assembly to freely rotate;
a mounting plate, wherein the mounting plate is attached to the motor assembly;

a display configured to display measured force information,
wherein the display is positioned in front of a user during use, and wherein the motor assembly, the mounting plate, and the force transducer are positioned behind the user during use.

		Claim 2 (Original):	The exercise machine of claim 1, further comprising a transceiver configured to transmit measured force information.

		Claim 3 (Original):	The exercise machine of claim 2, wherein the motor assembly comprises a gearbox and a motor.

		Claim 4 (Original):	The exercise machine of claim 3, wherein the motor assembly is programmed to provide mechanical resistance.

		Claim 5 (Original):	The exercise machine of claim 4, wherein the force transducer is an s-curve force transducer.

		Claim 6 (Canceled)

		Claim 7 (Canceled)

		Claim 8 (Original):	The exercise machine of claim 2, wherein the transceiver is configured to transmit measured force information to cloud storage.

		Claim 9 (Original):	The exercise machine of claim 8, wherein the motor assembly comprises a transceiver configured to receive instructions on an amount of mechanical resistance to provide.

		Claim 10 (Currently Amended):	An exercise method comprising:
applying a force to a motor assembly, such that the force is translated to a force transducer disposed between a frame of an exercise machine and the motor assembly,
wherein a rotating flange permits the motor assembly to freely rotate in response to the force; 
measuring the force applied to the motor assembly with the force transducer; 
adjusting a mechanical resistance; and
displaying measured force information on a display, 
wherein the display is positioned in front of a user during use, and wherein the motor assembly and the force transducer are positioned behind the user during use.

		Claim 11 (Original):	The exercise method of claim 10, further comprising transmitting measured force information with a transceiver that is attached to the force transducer.



		Claim 13 (Original):	The exercise method of claim 10, further comprising measuring torque applied to the motor assembly with the force transducer.

		Claim 14 (Original):	The exercise method of claim 13, further comprising transmitting measured force information to cloud storage.

		Claim 15 (Original):	The exercise method of claim 14, wherein adjusting the mechanical resistance includes receiving instructions, with the motor assembly, regarding an amount of mechanical resistance to provide with the motor assembly.

Claim 16 (Currently Amended):	A system comprising: 
		a motor;
a gearbox, wherein the gearbox is coupled to the motor; 
a rotating flange coupled to the gearbox, the rotating flange allowing the motor to freely rotate;
a mounting plate coupled to the gearbox, the motor, or both the gearbox and the motor; 
a force transducer coupled to the mounting plate and a frame of a machine, wherein the force transducer is configured to measure torque applied to the motor, the gearbox, or both the gearbox and the motor; and 
a display for displaying measured force information,


		Claim 17 (Original):	The system of claim 16, further comprising a transceiver configured to transmit measured force information.

		Claim 18 (Original):	The system of claim 16, further comprising a transceiver configured to receive instructions on an amount of mechanical resistance to provide with the motor, the gearbox, or both the gearbox and the motor.

		Claim 19 (Original):	The system of claim 16, wherein the force transducer is an s-curve force transducer.

		Claim 20 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or disclose an exercise machine with a frame, a motor assembly, a mounting plate, a force transducer mounted to the mounting plate and being located behind a user and a display arranged in front of the user and a rotating flange coupled to the mounting assembly to allow the motor assembly to freely rotate. For at least this . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784